DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over a publication to R. Rousina, et al. entitled “Growth and characterization of Indium Telluride thin films,” Thin Solid Films, Vol. 157, pp. 345-50 (1988) (hereinafter “Rousina”) in view of a publication to P.A. Anderson, et al. publication entitled "(111) and (100) YSZ as substrates for indium nitride growth," Phys. Stat. Sol. C, No. 7, pp. 2320-23 (2005). (“Anderson”). 
Regarding claim 1, Rousina teaches a method for producing a semiconductor body (see, e.g., the Abstract, Figs. 1-2, Tables I-IV, and entire reference), the method comprising:
providing a substrate (see, e.g., Sections 2 and 3.1 at pp. 345-346 which teach providing a substrate such as glass, mica, or sodium chloride); and
epitaxially growing a semiconductor layer of a semiconductor material on the substrate using physical vapor deposition (see, e.g., Fig. 1, Sections 2 and 3.1-3.2, and Tables I-II at pp. 345-347 which teach the growth of stoichiometric InTe on a crystalline NaCl substrate; furthermore, the SAED patterns in Fig. 1 indicate that an oriented crystalline phase of InTe is formed),
wherein the semiconductor material has the general formula: (In1-xMx)(Te1-yZy), and wherein M = Ga, Zn, Cd, Hg, Tl, Sn, Pb, Ge, or combinations thereof, Z = As, S, Se, Sb, or combinations thereof, x = 0-0.1, and y = 0-0.1, or wherein the semiconductor material has the general formula: (In1-xTlx)(Te1-ySey) with x = 0-1 and y = 0- 1 (see, e.g., Fig. 1, Sections 2 and 3.1-3.2, and Tables I-II at pp. 345-347 which teach the growth of stoichiometric InTe by vacuum evaporation of an In-Te ingot having a predetermined composition).  
Rousina does not explicitly teach that the semiconductor material has a tetragonal phase and, even if it is assumed arguendo, that Rousina does not explicitly teach that the semiconductor layer is epitaxially grown, this would have been obvious in view of Anderson.  In the Abstract, Figs. 1-4, and Sections 1-4 on pp. 2320-23 Anderson teaches that (111) YSZ has a mismatch of only 2.5% to c-axis oriented InN which should lead to improved film properties during physical vapor deposition.  This is exemplified by, for example, the reduced roughness in the AFM image of Fig. 1(a), the increased Hall mobility at reduced substrate temperature, and order of magnitude increase in the PL intensity.  Thus, a person of ordinary skill in the art would look to the teachings of Anderson and would be motivated to utilize (111) YSZ as the substrate for epitaxial growth of the InTe thin film grown in the method of Rousina in order to, for example, produce an InTe thin film with improved crystallinity and materials properties.  In this case, since the combination of Rousina and Anderson teaches each and every step of the claimed process it must necessarily produce the same results, namely that of epitaxial growth of an InTe thin film having a tetragonal crystal structure.  This is necessarily the case because YSZ itself has a crystal structure and the epitaxial growth of InTe onto YSZ would cause the InTe thin film to conform to the crystal structure of the substrate.  It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, the epitaxial growth of an InTe film having a tetragonal crystal structure, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).  
Regarding claim 2, Rousina teaches that the semiconductor layer is a stoichiometric InTe layer (see, e.g., Fig. 1, Sections 2 and 3.1-3.2, and Tables I-II at pp. 345-347 which teach the growth of stoichiometric InTe by vacuum evaporation of an In-Te ingot having a predetermined composition).
Regarding claim 3, Rousina does not explicitly teach that the substrate is transparent for infrared and/or visible radiation.  However, as noted supra with respect to the rejection of claim 1, in the Abstract, Figs. 1-4, and Sections 1-4 on pp. 2320-23 Anderson teaches that (111) YSZ has a mismatch of only 2.5% to c-axis oriented InN which should lead to improved film properties during physical vapor deposition.  This is exemplified by, for example, the reduced roughness in the AFM image of Fig. 1(a), the increased Hall mobility at reduced substrate temperature, and order of magnitude increase in the PL intensity.  Thus, a person of ordinary skill in the art would look to the teachings of Anderson and would be motivated to utilize (111) YSZ as the substrate for epitaxial growth of the InTe thin film grown in the method of Rousina in order to, for example, produce an InTe thin film with better lattice constant match to the substrate and, hence, improved crystallinity and materials properties.  In this case the use of YSZ as the substrate for epitaxial growth of InTe would necessarily involve the use of a substrate which is transparent to visible radiation.  
Regarding claim 4, Rousina does not explicitly teach that the substrate is a r-Al2O3, substrate or a yttria-stabilized zirconia (YSZ) substrate.  However, as noted supra with respect to the rejection of claim 1, in the Abstract, Figs. 1-4, and Sections 1-4 on pp. 2320-23 Anderson teaches that (111) YSZ has a mismatch of only 2.5% to c-axis oriented InN which should lead to improved film properties during physical vapor deposition.  This is exemplified by, for example, the reduced roughness in the AFM image of Fig. 1(a), the increased Hall mobility at reduced substrate temperature, and order of magnitude increase in the PL intensity.  Thus, a person of ordinary skill in the art would look to the teachings of Anderson and would be motivated to utilize (111) YSZ as the substrate for epitaxial growth of the InTe thin film grown in the method of Rousina in order to, for example, produce an InTe thin film with better lattice constant match to the substrate and, hence, improved crystallinity and materials properties.  
Regarding claim 5, Rousina teaches that the semiconductor layer has a thickness between 5 nm to 5000 nm inclusive (see, e.g., Sections 2 and 3.1 at pp. 345-346 which teach the deposition of 400 to 800 Å thick InTe thin films).  
Regarding claim 6, Rousina teaches that the physical vapor deposition is performed by a pulsed laser deposition, a vapor-phase epitaxy, a metal organic vapor-phase epitaxy, a molecular-beam epitaxy, a magnetron sputtering, an electron-beam epitaxy, a thermal evaporation epitaxy, or a pulsed electron epitaxy (see, e.g., Sections 2 and 3.1 at pp. 345-346 which teach that the InTe thin film is deposited by vapor-phase epitaxy or thermal evaporation epitaxy).
Regarding claim 7, Rousina teaches that the physical vapor deposition is performed at a temperature between room temperature and 900 °C inclusive (see, e.g., Sections 2 and 3.1 at pp. 345-346 which teach that the deposition temperature was varied from 300 to 625 K).
Regarding claim 8, Rousina teaches that the physical vapor deposition is performed at a pressure between 1×10-6 Torr and 750 Torr inclusive (see, e.g., Sections 2 and 3.1 at pp. 345-346 which teach that deposition is performed at a pressure of 10-5 Torr).

Response to Arguments
Applicant's arguments filed August 15, 2022, have been fully considered but they are not persuasive.  
Applicant initially argues that Rousina does not teach an epitaxially grown InTe film because Rousina observes d spacings for many Bragg reflections from XRD measurements which suggests a polycrystalline film.  See applicant’s 8/15/22 reply, p. 2.  Applicant’s argument is noted, but is unpersuasive.  As an initial matter it is pointed out that the occurrence of epitaxial growth does not require that the deposited film be a single crystal or fully commensurate with the substrate.  Rather, epitaxy is defined by the Merriam-Webster online dictionary as “the growth on a crystalline substrate of a crystalline substance that mimics the orientation of the substrate.”  Thus, polycrystalline growth can be considered as epitaxy if the crystalline structure of the polycrystalline layer is influenced in such a way that it “mimics” or is influenced by the crystal structure or orientation of the substrate.  In Sections 2 and 3.1-3.2 Rousina teaches that a stoichiometric InTe film is deposited by vacuum evaporation of an InTe source onto a freshly cleaved crystalline NaCl substrate heated to 300-450 K and that this yields an InTe layer which is crystalline with diffraction lines which match reported data for InTe.  Since NaCl possesses a face centered cubic crystal structure with a lattice constant of approximately 5.63 nm and the InTe layer deposited onto a NaCl substrate in the method of Rousina is crystalline, growth of the crystalline InTe layer is necessarily influenced by the substrate in such a manner that it may be broadly considered as resulting in epitaxial growth.  The Examiner’s position is supported by at least U.S. Patent No. 6,274,463 to Alison Chaiken (“Chaiken”) which, in at least Figs. 1-7 and col. 4, l. 56 to col. 8, l. 4 teaches a method in which an amorphous InTe layer (31) is formed by deposition onto a growth substrate (21) covered with a layer of an amorphous material (25) such as SiO2.  Transformation of the amorphous InTe layer (31) into a crystallized media layer (39) only occurs when the substrate (21) is annealed such that the crystallized medial layer (39) nucleates and grows from an aperture (27) where the crystalline substrate (21) itself serves as a template or seed for crystal growth.  Thus, the teachings of Chaiken provide evidence that a crystalline template drives nucleation and growth of a crystalline InTe layer.  Accordingly, crystallization of the InTe layer produced in the method of Rousina is necessarily influenced by the use of crystalline NaCl as the substrate which, in turn, means that at least some degree of epitaxial growth has occurred.  
Applicant subsequently argues that Rousina adjusts the bulk composition of In to obtain a 50 at. % In film, but is silent regarding the tellurium composition and, as such, does not teach a stoichiometric InTe layer.  Id. at p. 3.  Applicants’ argument is noted, but is unpersuasive.  In at least the Abstract and Section 3.1 Rousina specifically teaches that under certain deposition conditions which includes the use of a charge comprised of 55.7 at. % In, a stoichiometric InTe layer comprised of 50 at. % In is obtained.  Since the film is described as being stoichiometric it is necessarily comprised of equal amounts of In and Te.  Moreover, since the source material is comprised using 99.99 % pure elemental In and Te and deposition is performed in a vacuum of 10-5 Torr it is unclear how an InTe film comprised of 50 at. % In can also comprise anything other than substantially 50 at. % Te.  
Applicant further argues that the YSZ substrate disclosed in Anderson has a cubic crystal structure and not a tetragonal crystal structure.  Id.  This statement is found to be correct, but as further detailed infra, does not change the basis for the combination of Rousina and Anderson.  The Examiner also notes that in view of applicant’s arguments, ¶[0022] of the specification is incorrect.  The second paragraph in ¶[0022] states that “[y]ttria-stabilized zirconia (YSZ) is a ceramic in which the metastable tetragonal crystal structure of zirconium dioxide is made stable at room temperature by an addition of yttrium oxide.”  The addition of yttrium stabilizes the cubic rather than the tetragonal crystal structure of ZrO2.  
Finally, applicant argues that an ordinary artisan would not be motivated to utilize the YSZ(111) substrate of Anderson for the epitaxial growth of InTe because Anderson did not perform XRD measurements on the YSZ(111) substrate, the XRD measurements of InN on YSZ(100) indicate that the InN film is not epitaxial, and because InN and InTe have different crystal structures and different lattice constants.  Id. at pp. 3-4.  Applicants’ arguments are noted, but remain unpersuasive.  In at least the Abstract, Figs. 1-4, Section 1 at p. 2320 and Section 3 at pp. 2321-23 Anderson specifically teaches that sapphire is the most widely used substrate for the growth of Group III-nitrides despite the existence of a large lattice mismatch and indicates that a smaller lattice mismatch may be obtained through the use of YSZ(111) substrates for InN growth.  The use of YSZ(111) as the substrate is shown to result in, inter alia, a reduced surface roughness (see, e.g., the AFM image of Fig. 1(a)), an increased Hall mobility at reduced substrate temperature, and order of magnitude increase in the PL intensity (Fig. 4).  Moreover, the XRD data shown in Fig. 2 for growth on a YSZ(100) substrate indicates that the InN layer is crystalline and, hence, epitaxial growth is necessarily occurring.  Although the teachings of Anderson relate specifically to Group III-nitrides, this does not mean that YSZ(111) substrates cannot or would not be used for the epitaxial growth of different or related compounds.  Thus, a person of ordinary skill in the art would look to the teachings of Anderson and would recognize the suitability of using a YSZ(111) substrate for the epitaxial growth of In-containing layers such as InTe with the motivation for doing so being to produce epitaxial InTe layers with improved crystallinity and materials properties.  It is also noted that in ¶¶[0046]-[0047] as well as elsewhere throughout the specification the instant application teaches that a YSZ(111) substrate is preferred for the growth of tetragonal InTe with ¶[0047] specifically teaching that “the substrate comprises a lattice structure that matches the lattice structure of the tetragonal phase semiconductor material.”  This therefore infers that a YSZ(111) substrate possesses a lattice parameter which sufficiently matches the tetragonal phase of InTe as otherwise the use of a YSZ(111) substrate would not be enabling for the growth of tetragonal InTe.  Finally, it is pointed out that although the method of Rousina does not specify that tetragonal InTe is formed, since Rousina teaches the formation of stoichiometric InTe it must necessarily be crystallizing as tetragonal InTe.  This is evidenced from at least the XRD data in Table II of Rousina which shows that deposition at 300 K produces hkl diffraction peaks such as (110) and (220) which correspond to stoichiometric InTe.  The Examiner’s position is supported by at least the Abstract, Figs. 3-4, and Sections 2 and 3.1 of a publication to A.G. Kunjomana, et al. entitled “Physical properties of vapour grown indium monotelluride platelets,” Journal of Crystal Growth, Vol. 411, pp. 81-87 (2015) (“Kunjomana”).  Kunjomana teaches an analogous method for the growth of InTe in by physical vapor deposition in a vacuum environment.  In Fig. 4 and the first full paragraph on p. 84 Kunjomana specifically teaches that indium monotelluride (InTe) crystallizes in the tetragonal structure.  The first sentence in Section 3 on p. 346 of Rousina specifically states that the “X-ray diffraction analysis of the bulk compounds revealed that they were crystalline and had the diffraction lines matched well with the reported data for indium telluride.” Since the crystalline InTe produced in the method of Rousina matches reported XRD data for InTe it must necessarily possess a tetragonal structure and/or when the InTe growth method of Rousina is performed on a YSZ(111) substrate as taught by Anderson this must necessarily lead to the production of tetragonal InTe.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714